Citation Nr: 0516479	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-11 835	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease (DDD) of the lumbar spine, 
prior to September 23, 2002.

2.  Entitlement to an initial rating higher than 20 percent 
for orthopedic manifestations of DDD of the lumbar spine and 
higher than 20 percent for neurological manifestations of 
this disorder between September 23, 2002 and September 26, 
2003.

3.  Entitlement to an initial rating higher than 20 percent 
for orthopedic manifestations of DDD of the lumbar spine and 
higher than 20 percent for neurological manifestations of 
this disorder as of September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1974 to September 
1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted the veteran's claim for service 
connection for lumbar spine DDD and assigned a 20 percent 
evaluation.  The veteran disagreed with the level of the 
evaluation, and continued to disagree after a Decision Review 
Officer (DRO) confirmed the 20 percent evaluation in a May 
2002 statement of the case (SOC).  Cf. AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the maximum possible rating unless he indicates 
otherwise).  

The Board remanded the claim in June 2004 for consideration 
of the claim in light of the new criteria for evaluating 
disabilities of the spine (discussed in detail below), to be 
preceded by a new VA examination that would consider the 
veteran's lumbar spine DDD in light of these new criteria.  
The RO complied with these remand instructions.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The veteran did not 
appear for the scheduled examination and, because he was 
notified that he had missed the examination and consequences 
of failing to appear (also discussed in more detail below), 
the Board will now decide his claim based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2004).

It is noted that while the case was undergoing remand 
development, by rating of February 2005, a 20 percent rating 
for orthopedic manifestations was continued.  In addition a 
separate 20 percent rating was assigned for radiculopathy of 
the left lower extremity for the period on and after 
September 23, 2002.  Thus, issues 2 and 3 have been 
recharacterized as set forth on the title page.

FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's lumbar spine 
DDD included symptoms such as slight radiculopathy, 
scoliosis, tenderness on palpation, and low back pain with 
straight leg raising, and was characterized as "pretty 
severe," but, aside from absent to trace ankle jerk, there 
were no persistent symptoms compatible with sciatic 
neuropathy such as demonstrable muscle spasm.

2.  As of September 23, 2002, the veteran did not have 
incapacitating episodes, but the orthopedic manifestations of 
his lumbar spine DDD included severe limitation of motion, 
and the neurological manifestations included radiculopathy, 
some weakness and give-way strength, but deep tendon knee 
reflexes were either normoactive or slightly hypoactive, and 
there was no muscle weakness or bowel or bladder dysfunction, 
reflecting moderate incomplete paralysis of the sciatic 
nerve.

3.  There are no unusual circumstances present which render 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria have been met for an initial rating of 40 
percent, but no higher, for the veteran's lumbar spine prior 
to September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.655, 
4.1, 4.2, 4.3, 4.7. 4.10, 4.25, 4.40, 4.45 (2004); 38 C.F.R. 
§  4.71a, DCs 5285, 5289, 5292, 5293, 5295 (2002).

2.  The criteria have been met for initial ratings of 40 
percent, but no higher, for the orthopedic manifestations of 
the veteran's lumbar spine DDD and of 20 percent, but no 
higher, for the neurological manifestations of this disorder, 
as of September 23, 2002 and thereafter.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 3.655, 4.1, 4.2, 4.3, 4.7. 4.10, 4.25, 4.40, 
4.45 (2004); 38 C.F.R. § 4.71a, DCs 5285, 5289, 5292, 5293, 
5295 (2002); 38 C.F.R. § 4.71a, DCs 5285, 5289, 5292, 5293, 
5295 (2003); 38 C.F.R. § 4.71a, DC 5243; 38 C.F.R. § 4.124a, 
DC 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  VA met this requirement here.  After the 
Board's June 2004 remand, the AMC sent the veteran a June 
2004 letter explaining VA's duties to notify and assist him 
with his claim for a higher initial rating for his low back 
DDD and the veteran's rights and responsibilities in this 
regard.  VA did not take any adjudicative action until the 
AMC's February 2005 rating decision and supplemental SOC 
(SSOC).  Thus, in compliance with Pelegrini, VA provided VCAA 
notification to the veteran prior to its initial adjudicative 
action on his claim, with "initial" referring to VA's first 
adjudicative action after the Board's June 2004 remand.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The AMC's June 
2004 letter told the veteran it was still working on his 
claim for a higher initial rating for his low back DDD and, 
in an attachment entitled, "What the Evidence Must Show," 
explained that he had to show his service-connected 
disability had worsened in order to establish entitlement to 
a higher rating.  In an attachment entitled, "What is the 
Status of your Claim and How Can You Help," the AMC 
indicated the evidence already received and the respective 
responsibilities of the veteran and VA in obtaining 
additional evidence.  The AMC also wrote, on page 1, "If 
there is any other evidence or evidence that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  In addition, the AMC included in its 
February 2005 SSOC the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA).  VA thus complied 
with all four elements of the VCAA notice requirements.

VA also complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.  All 
identified treatment records have been obtained, and is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  

In addition, the AMC sent the veteran an October 2004 letter 
informing that a VA examination would be scheduled for him, 
that the nearest VA Medical Center (VAMC) would inform him of 
the date, time, and place of the examination (which the VAMC 
did in October 2004), and that he should contact the VAMC if 
unable to attend the examination.  The letter also explained 
that the law provided that when a claimant fails to report 
for an examination without good cause, the claim is rated 
based on the evidence of record.  The letter also gave 
examples of what constitutes good cause.  There is no 
indication that this letter was returned to the AMC or that 
the veteran did not receive it.  See Woods v. Gober, 14 Vet. 
App. 214, 220 (2000) (presumption of regularity attaches to 
"all manner of VA processes and procedures," including 
mailing of documents).  

There were two other letters returned to VA that were sent to 
the same address on Walnut Street, which was the address 
given by the veteran on his July 2002 Substantive Appeal (VA 
Form 9).  However, the February 2005 rating decision and SSOC 
were re-sent to the veteran at a different address and were 
not returned, and the SSOC contained the text of 38 C.F.R. 
§ 3.655 (2004), which explains the consequences of failing to 
report for a VA examination without good cause.  The veteran 
has not responded to this letter or otherwise indicated a 
willingness to report for an examination.  Therefore, the 
Board will therefore presume that the veteran was aware of 
and did not have good cause for failing to report for the 
scheduled examination, and will decide the claim for a higher 
initial rating based on the evidence of record.  See 
38 C.F.R. § 3.655 (a),(b) (2004) (when a veteran fails to 
report for VA examination without good cause such as illness 
or hospitalization or death of an immediate family member, an 
original compensation claim "shall be rated based on the 
evidence of record").

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran timely appealed the 20 
percent rating assigned upon the granting of service 
connection for his DDD, secondary to his right ankle 
disorder.  The Board must consider entitlement to "staged" 
ratings to compensate him for times since filing his March 
2000 petition to reopen his previously denied claim for 
service connection for a low back disorder when the 
disabilities may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

The criteria for evaluating the disability of intervertebral 
disc syndrome (IVDS), which includes the veteran's DDD, have 
changed twice since the veteran's March 2000 claim.  First, 
the criteria in effect for evaluating disabilities under 38 
C.F.R. § 4.71a (2002), including DC 5293, applicable to IVDS 
("the old criteria"), were revised effective September 23, 
2002, see 38 C.F.R. § 4.71a, DC 5293 (2003) ("the interim 
criteria").  Subsequently, they were revised effective 
September 26, 2003, at which time the diagnostic codes were 
renumbered, including the renumbering of DC 5293 to DC 5243.  
See 38 C.F.R. § 4.71a, DC 5243 (2004) ("the new criteria").

Under the old criteria, a 20 percent evaluation may be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Under the interim criteria, where a spine disorder may effect 
a nerve, the disability may be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations.  
Or, a rating may be assigned on the basis of the total 
duration of incapacitating episodes.  38 C.F.R. § 4.71a, DC 
5293 (2003).  Note 1 to the interim criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Note 2 to the 
interim criteria states that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.

The new criteria include the same language from the interim 
criteria for rating IVDS based on the number of 
incapacitating episodes.  Prior to this language, the new 
criteria contain a new general rating formula for diseases 
and injuries of the spine, including IVDS.  The new criteria 
states that the new rating formula applies to the renumbered 
diagnostic codes (5235 to 5243), unless 5243 is evaluated 
under the Formula for Rating IVDS based on incapacitating 
episodes.  It also provides for the veteran to receive an 
evaluation based on combining all manifestations of the 
disability under 38 C.F.R. § 4.25 (2004) if that will result 
in a higher evaluation.  The new criteria contain specific 
range of motion figures, and Note 2 explains what is 
considered normal range of motion for purposes of the 
governing regulations.  38 C.F.R. § 4.71a, DC 5243 (2004).

When amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, the new regulations cannot be 
applied prior to the stated effective date, but the prior 
version may be applied, if more favorable, to the periods 
before and after the change.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  Thus, for the 
period prior to September 23, 2002, it must be determined 
whether the veteran is entitled to an initial rating higher 
than 20 percent under the old criteria.  For the period 
between September 23, 2002 and September 26, 2003, it must be 
determined whether the veteran is entitled to a higher rating 
under either the old or interim criteria.  And, for the 
period on and after September 26, 2003, it must be determined 
whether the veteran is entitled to a higher rating under the 
old, interim, or new criteria.

March 2000 X-rays of the veteran's lumbosacral spine showed 
moderate to severe DDD with some degenerative facet change at 
L5-S1.  A May 2000 VA outpatient treatment (VAOPT) note 
indicated that the veteran's service-connected right ankle 
disorder was causing his current low back pain.  At a June 
2000 VA examination, the veteran complained of pain around 
the lower lumbosacral area, but did not complain of radiation 
to the lower extremities.  The pain was on and off most of 
the time, and increased with distance ambulation or prolonged 
standing, and there was stiffness with prolonged sitting.  On 
examination, there was mild left scoliosis of the lumbosacral 
spine that disappeared with forward bending.  There was mild 
tenderness on palpation of paraspinal muscles bilateral at 
L5-S1.  Range of motion of the lumbosacral spine was forward 
flexion from 0 to 65 degrees, backward flexion 0 to 20 
degrees, bending to the right and left 0 to 30 degrees.  Deep 
tendon reflexes in both legs were normoactive at the knee 
jerks, +2 and hypoactive in both ankle jerks +1, and equal on 
both sides.  Sensory exam of the lower legs showed apparent 
atrophy of the right calf compared to the left.  Straight leg 
raising cause a response of complaint of low right back pain 
at 75 degrees, and on the left at 85 degrees.  There was no 
apparent extensor hallucis longus weakness on the left at 85 
degrees.  The impression was moderate to severe DDD at the 
L5-S1 level with degenerative facet change at this level.

Service connection for the veteran's lumbar spine DDD was 
granted by rating action of January 2001.  An initial 20 
percent rating was assigned.

January 2001 VAOPT notes show the veteran reported 
significant abatement of pain in the low back with physical 
therapy, but still complained of weakness of both lower 
extremities.

A May 2001 podiatry clinic note indicated right foot drop and 
other problems with that ankle.  A June 2001 VAOPT note 
recounted the veteran's complaints of right arm, elbow, hand, 
and finger numbness, as well as severe low back pain 
radiating down his legs causing numbness and tingling in the 
bottom of his feet.  The pertinent assessment was of low back 
pain with radiculopathy.

A September 2001 VAOPT note recounted the veteran's 
complaints of chronic, shooting leg pains and weakness in the 
lower extremities.  He indicated that the shooting pains were 
worse on the right and weakness was worse on the left, with 
both worsening considerably in the last month and a half.  On 
examination, there was decreased strength in the lower 
extremities bilaterally, worse on the left.  The veteran had 
minimal ability to dorsiflex on the right.  He had a slow 
abnormal gait with left foot dragging.  There was pain on 
straight leg raising.  Reflexes were asymmetric, with the 
left lower extremity 2/4 patellar and the right side patellar 
1/4.  The assessment was of a herniated L5-S1 disc with 
"pretty severe" symptoms including pain and weakness , 
difficulty with walking and standing for a long period of 
time.  This was impacting the veteran's job at McDonald's.

In October 2001, the veteran again complained of severe low 
back pain with numbness and tingling bilaterally in his feet.  
There was no muscle weakness, and the pain was not relieved 
with multiple doses of Ibuprofen or Naproxen.  There was no 
bowel or bladder dysfunction, or problems with fever or 
chills.  On formal neurological examination later that month, 
the veteran had absent right biceps, hyperactive right 
brachioradialis with pathologic spread, hyperactive reflexes 
on the left at biceps, triceps, and brachioradialis.  The 
right knee was 2+, the left knee 1+, ankle jerks were absent, 
and there was decreased pin to the ankles bilaterally.  There 
was give-way weakness of both feet and atrophy of both calf 
muscles.  The gait was antalgic, with possible foot drop.  
The MRI was characterized as "severely abnormal" with L5-S1 
disc herniation, left greater than right, clearly compressing 
the sac and both L5 and S1 roots.  The assessment was that 
the examination was "somewhat suspicious for psychogenic 
overlay," with a possible component of alcohol-related 
neuropathy as well.  Also noted was chronic neck pain and a 
reflex pattern suggesting some cervical spinal and foramenal 
stenosis.

At a January 2002 neurosurgery visit, the veteran presented 
with progressive bilateral leg weakness and recent left arm 
paresthesias extending to his fingers.  A cervical spine MRI 
showing DDD and spinal stenosis with spinal cord compression 
was noted.  On examination, the veteran had 5/5 strength in 
all muscle groups, hyperflexia with 3+deep tendon reflexes 
throughout.  A C4 through 7 with laminectomy with 
decompression was recommended.

A January 2002 VA examination report noted the veteran's 
complaint of recent low back pain radiating to his left leg 
as well as tingling and numbness in both feet.  On 
examination, the veteran continued to complain of low back 
pain with ambulation radiating on and off to both legs, but 
mostly the left with tingling in both feet.  There was 
tenderness on palpation of bilateral paraspinal muscles at 
L5-S1, and no back spasm.  Range of motion of the lumbosacral 
spin was 0 to 40 degrees, extension 0 to 10 degrees, bending 
to the right and left were 0 to 15 degrees, rotation to the 
right and left was 0 to 20 degrees.  Deep tendon reflexes in 
the right knee were normoactive (+2) and hypoactive in the 
left knee (+1).  There was absent to trace ankle jerk in both 
feet, and weakness of the left extensor hallucis longus and 
give-way strength on the right.  Straight leg raising was 
positive on the left at 30 degrees and on the right at 40 
degrees.  The veteran ambulated with an antalgic gait on the 
left with incoordination and apparent fatigue after 100 feet 
of ambulation but no further loss of active range of motion 
of the lumbosacral spine.  When walking in the hallway at the 
time of examination, there was no increase of loss of motion, 
incoordination, or flare-up, but there was mild fatigability.  
The impression was of moderately severe DDD and degenerative 
facet changes at L5-S1, and disc herniation at L5-S1 with 
radiculopathy.

Prior to September 23, 2002, the veteran's DDD can only be 
rated under the old criteria.  Based on the above, the 
veteran is entitled to a 40 percent evaluation, but no more, 
for this period of time, rather than the 20 percent he is 
currently receiving, for the following reasons.  As early as 
the March 2000 X-ray report, the veteran's DDD was 
characterized as moderate to severe, and this was the 
assessment at the June 2000 VA examination.  He also had at 
that time symptoms such as scoliosis, tenderness on 
palpation, and some low back pain with straight leg raising.  
Similar symptoms existed in September and October 2001, along 
with decreased strength and motion in the lower extremities, 
foot dragging, asymmetric reflexes, and difficulty standing 
and walking, weakness and atrophy of the feet and calfs.  At 
this time, the symptoms were characterized as "pretty 
severe" and the MRI was characterized as "severely 
abnormal."  Similar symptoms were noted on the January 2002 
VA examination, at which time the DDD was characterized as 
"moderately severe."  Thus, there is at least as much 
evidence indicating "severe" IVDS as there is showing it to 
be "moderate."  As the evidence only need be about evenly 
balanced, for and against, for the veteran to prevail, he is 
entitled to the higher, 40 percent initial evaluation for 
severe IVDS under the old criteria.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).

The veteran is not, however, entitled to the higher, 60 
percent evaluation under the old criteria.  Although absent 
ankle jerk was noted in October 2001, the January 2002 VA 
examination report quantified it as absent to trace ankle 
jerk.  Although there was some right foot drop suggested, it 
may have been due to the veteran's right ankle disorder, and 
left foot drop was said to be "possible" in October 2001.  
This has not been confirmed as he did not report for a recent 
examination.  Moreover, the veteran did not have the 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy.  No muscle spasm was indicated, and the 
January 2002 VA examination specifically indicated there was 
no back spasm.  And, while there was some weakness and give-
way strength, deep tendon reflexes were either normoactive or 
slightly hypoactive in the knees, there was no bowel or 
bladder dysfunction or fever or chills, and fatigability was 
mild.

Moreover, the veteran is not entitled to a higher initial 
rating than 40 percent under any other potentially applicable 
diagnostic code of the old criteria.  He did not have 
fractured vertebra or ankylosis, which could warrant a higher 
rating under DCs 5285, 5286, and 5289.  And, he could not 
receive a higher rating than 40 percent under DC 5292 for 
limitation of motion of the lumbar spine or under DC 5295 for 
lumbosacral strain.

Under the interim and new criteria, the veteran's DDD could 
be rated based on incapacitating episodes.  However, the 
veteran has not indicated that he suffers incapacitating 
episodes, and there is no evidence on any of the VA 
examinations or in the VAOPT records of any incapacitating 
episodes as that term is defined in the interim and new 
criteria.

Under both the interim and new criteria, in the absence of 
incapacitating episodes, IVDS is rated by combining under 
38 C.F.R. § 4.25 (2004) separate evaluations of its chronic 
orthopedic and neurological manifestations.  For the reasons 
stated above, the neurological manifestations of the 
veteran's DDD can be characterized as "moderate," as he has 
some neurological manifestations, such as absent to trace 
ankle jerks and radiculopathy, but not others, such as the 
bowel or bladder impairment specifically noted as an 
associated objective neurological abnormality in Note 1 to 
the General Rating Formula.  He is thus entitled to a 20 
percent rating for moderate incomplete paralysis of the 
sciatic nerve, but not a 40 percent rating for moderately 
severe incomplete paralysis.  See 38 C.F.R. § 4.124a, DC 
8520.  It is noted that the RO has assigned this 20 percent 
rating for neurological impairment.

As to the orthopedic manifestations, the flexion of the 
veteran's lumbar spine had decreased from 65 and 40 degrees, 
extension from 20 to 10 degrees, and lateral flexion from 30 
and 15 degrees from March 2000 to January 2002.  This is 
enough to warrant a 40 percent rating for severe limitation 
of motion under DC 5292 (2003).  And, although these range of 
motion figures would not warrant a 40 percent rating under 
the new General Rating Formula, as flexion to 30 degrees of 
the thoracolumbar spine is required for such a rating, the 
veteran is entitled to have the interim criteria applied for 
the period on and after its effective date, as the evaluation 
is more favorable to him than under the new criteria.

The veteran is not entitled to a higher rating for his 
orthopedic manifestations under the interim or new criteria, 
because under the interim criteria, the 40 percent rating is 
the highest he can receive under DC 5292 (2003), and, under 
the new General Rating Formula, only unfavorable ankylosis of 
the entire thoracolumbar spine would warrant a higher rating 
than 40 percent, and there is no evidence of any type of 
ankylosis of the veteran's lumbar spine or otherwise.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  However, the 
veteran is not entitled to a higher rating that that granted 
above under the DeLuca factors, because, to the extent that 
there was pain, weakness, and mild fatigability, these 
factors have been taken account of as orthopedic and 
neurological manifestations under the old, interim, and new 
criteria.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  However, the veteran has not required 
frequent hospitalization for the disability at issue and the 
manifestations of the disability are contemplated by the 
schedular criteria.  And, while the veteran stated in 
September 2001 that his DDD was impacting his job at 
McDonald's, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  
Neither is there any indication that application of the 
schedular criteria is otherwise rendered impractical.  Thus, 
referral of this case for extra-schedular consideration 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, for the period prior to September 23, 2002, the 
veteran is entitled to an initial rating of 40 percent, but 
no higher, for his DDD under the old criteria.  For the 
period on and after September 23, 2002, the veteran is 
entitled to an initial rating of 40 percent, but no higher, 
for the orthopedic manifestations of his DDD and a 20 percent 
rating, but no higher, for the neurological manifestations of 
this disorder under the interim criteria (as assigned by the 
RO).  This latter combination of ratings applies between 
September 23, 2002 and September 26, 2003 as well as 
thereafter, because the veteran is entitled to the more 
favorable evaluation under the interim criteria even after 
the effective date of the new criteria.  As the preponderance 
of the evidence reflects that these are the highest ratings 
to which the veteran is entitled under the most favorable 
application of all potentially applicable diagnostic codes 
for all relevant periods of time since he filed his claim, 
and he is not entitled any higher ratings, the benefit-of-
the-doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an initial rating of 40 percent, but no 
higher, is granted for the veteran's lumbar spine DDD prior 
to September 23, 2002.

Subject to the laws and regulations governing awards of 
monetary benefits, an initial rating of 40 percent, but no 
higher, is granted for the orthopedic manifestations of the 
veteran's lumbar spine DDD on and after September 23, 2002, 
along with the 20 percent rating assigned by the RO for 
neurological impairment.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


